FLAHERTY, Judge,
dissenting.
I respectfully dissent. Claimant sustained a work-related injury which resulted in amputation of the first digital phalanx of his left index finger. Employer accepted liability and Claimant was provided the statutorily mandated compensation and healing period. Subsequently, Claimant began experiencing problems with this finger, developing a bulbous area on the finger and growing a fingernail from the tip. Claimant’s physician performed a second surgical procedure on the finger, which was directly related to Claimant’s original work injury. As a result of this surgery, Claimant requests a second healing period. The Workers’ Compensation Judge (WCJ) found that Claimant’s physician performed this second “surgical procedure on Claimant’s left index finger described as a ‘neuroma and nail remnant excision,’ ” (R.R. at 100), but denied benefits.
Section 306(c)(25) of the Workers’ Compensation Act (Act)1 provides that, “[wjhere any such permanent injury or injuries shall require an amputation at any time after the end of the healing period hereinbefore provided, the employe shall be entitled to receive compensation for the second healing period....” The Act is remedial in nature, and should be liberally construed to accomplish its humanitarian purpose. See McCloskey v. Workmen’s Compensation Appeal Board, 501 Pa. 93, 460 A.2d 237 (1983).
The WCJ took “judicial notice of the definition of the word ‘amputation’ as ‘the removal of a limb or other appendage or outgrouÉh of the body.’ Dorland’s Illustrated Medical Dictionary, 17th Edition, W.B. Saunders Co., 1988.” (R.R. at 75 emphasis added.) The neuroma and fingernail remnant that required excision were outgrowths. Therefore, according to definition, the removal of these *1177outgrowths was an amputation. Accordingly, Claimant is entitled to a second healing period under the Act.

. Act of June 2, 1915, P.L. 736, as amended, 77 P.S.§ 513(25).